PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,853,561
Issue Date: 1 Dec 2020
Application No. 16/380,867
Filing or 371(c) Date: 10 Apr 2019
Attorney Docket No. 154636US03
 

:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition pursuant to 37 C.F.R. § 1.78(c) filed on June 17, 2022, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of two provisional applications.

The renewed petition pursuant to 37 C.F.R. § 1.78(c) is GRANTED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

An original petition pursuant to 37 C.F.R. § 1.78(c) was filed on December 8, 2021 along with, inter alia, the petition fee, a properly marked corrected/updated ADS, both a certificate of correction and the associated fee, and the required statement of unintentional delay.  The original petition pursuant to 37 C.F.R. § 1.78(c) was dismissed via the mailing of a decision on April 7, 2022, which indicates requirements (1) and (2) of 37 C.F.R. § 1.78(c) have been satisfied.  

With this renewed petition pursuant to 37 C.F.R. § 1.78(c), an explanation of the extended period of delay that supports a finding that the entire period of delay was unintentional has been provided.

To date, requirements (1) - (3) of 37 C.F.R. § 1.78(c) have each been satisfied.  

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed applications because the petition requirements of 37 C.F.R. § 1.78(c) and the formal requirements for claiming domestic benefit (see MPEP § 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that any claim in this patent is entitled to the benefit of the prior-filed applications.  See MPEP § 211.05 for more information regarding entitlement to domestic benefit.  

The Certificates of Correction Branch will be notified of this decision so that the requested Certificate of Correction can be issued.  

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.  Any questions concerning the issuance of a certificate of correction should be directed to the Certificates of Correction Branch at (703) 756-1814.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions


Encl. corrected filing receipt